DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahl (US 22,404).
Ahl teaches a footwear removal device, comprising: a planar base A having a first end opposite a second end; a notch B disposed in the second end of the planar base configured to engage a heel of an article of footwear therein; a frame affixed to the second end, wherein the frame comprises a pair of lateral supports (C, D)  having a cross bar (E) extending therebetween at an upper end of each of the pair of lateral supports; a toe engagement (F, G) panel hingedly affixed to a lower side of the cross bar; wherein a cutout is disposed in a distal end of the toe engagement panel.  
As to claim 6, Ahl teaches wherein the first end of the planar base is disposed at a height less than that of the second end (at B).  
As to claim 8, Ahl wherein a depth of the notch B is greater than a depth of the cutout (at G).  
As to claim 9, Ahl an entirety of the notch is disposed beyond the pair of lateral supports.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahl (US 22,404) as applied to claim 1, in view of Koskovich (US 2015/0272366). 
Ahl teaches the device of claims 2 and 4, except a frictional strip affixed along an exterior surface of the notch made of leather.  
Koskovich teaches a bootjack with a notch including a frictional strip 66 made of leather.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the bootjack of Ahl with the strip of Koskovich in order to protect the shoe from damage.
Ahl teaches the device of claims 3 and 5, except a frictional strip affixed along an exterior surface of the cutout made of leather.  
Koskovich teaches a bootjack with a cutout including a frictional strip 66 made of leather.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the bootjack of Ahl with the strip of Koskovich in order to protect the shoe from damage.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahl (US 22,404) as applied to claim 1, in view of McDonald (US 785,045). 
Ahl teaches the limiations of claim 7, except comprising a foot support disposed on a lower surface of the planar base.  
McDonald teaches a boot jack with a foot support A on the lower surface on the planer base 8.

    PNG
    media_image1.png
    243
    419
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the bootjack of Ahl with the support of McDonald in order to provide improved support for the user using the device.  
Claim 10, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahl (US 22,404) in view of Hogg (US 6,808,094)
As to claim 10, Ahl teaches a footwear removal device, comprising: a planar base A having a first end opposite a second end; a notch B disposed in the second end of the planar base configured to engage a heel of a footwear therein; a frame affixed to the second end, wherein the frame comprises a pair of lateral supports (C, D)  having a cross bar (E) extending therebetween at an upper end of each of the pair of lateral support; a toe engagement panel (F, G) hingedly affixed to a lower side of the cross bar;  wherein a cutout is disposed in a distal end of the toe engagement panel.  
Ahl does not teach a plurality of apertures disposed through the pair of lateral supports configured to receive a fastener therethrough; wherein a height of the second end is adjustable via securing the second end to the pair of lateral supports along the plurality of apertures with the fastener
Hogg teaches a boot device with a pair of lateral supports 2 configured to receive a fastener 3 therethrough; wherein a height of the second end is adjustable via securing the second end to the pair of lateral supports along the plurality of apertures 21 with the fastener.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the bootjack of Ahl with the adjustable height of Hogg in order to provide adjustability for different sizes. 

As to claim 17, Ahl teaches a depth of the notch B is greater than a depth of the cutout G.  
As to claim 18, Ahl an entirety of the notch B is disposed beyond the pair of lateral supports (C, D).
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahl (US 22,404) as applied to claim 10, in view of Koskovich (US 2015/0272366). 
Ahl teaches the device of claims 11 and 13, except a frictional strip affixed along an exterior surface of the notch made of leather.  
Koskovich teaches a bootjack with a notch including a frictional strip 66 made of leather.

Ahl teaches the device of claims 12 and 14, except a frictional strip affixed along an exterior surface of the cutout made of leather.  
Koskovich teaches a bootjack with a cutout including a frictional strip 66 made of leather.
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the bootjack of Ahl with the strip of Koskovich in order to protect the shoe from damage.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahl (US 22,404) as applied to claim 10, in view of McDonald (US 785,045). 
Ahl teaches the limiations of claim 7, except comprising a foot support disposed on a lower surface of the planar base.  
McDonald teaches a boot jack with a foot support A on the lower surface on the planer base 8.

    PNG
    media_image1.png
    243
    419
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the bootjack of Ahl with the support of McDonald in order to provide improved support for the user using the device.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-895.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765



/Andrew Wayne Sutton/Examiner, Art Unit 3732